DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahota (USPATENT: 6927113, hereinafter Sahota) in view of Usami (USPGPUB DOCUMENT: 2006/0211235, hereinafter Usami).

Re claim 1 Sahota disclose in Fig 1-6, see modified Fig 6 in office action, a method of forming a multi-layer integrated circuit (IC) structure, the method comprising:
forming a substrate(12) having a major surface;
forming a first dielectric layer(32/30/18) comprising a first dielectric material[col4,lines20-30] and a first dielectric layer top surface (top surface of 32/30/18), the first dielectric layer(32/30/18) positioned above the major surface of the substrate(12);

forming a second conductive interconnect(64) comprising a second conductive interconnect(64) surface that is substantially parallel  (bottom surface of 64 parallel with 12)  with respect to the major surface of the substrate(12), wherein the second conductive interconnect(64) is positioned in a second portion(please see portion labelled ‘2nd portion’) of the first dielectric layer(32/30/18), wherein the second conductive interconnect(64) surface has a second conductive interconnect( surface area of 64) surface area that is less than the first conductive interconnect(22/66 in opening 54) surface area (surface area of 64 less than surface area of 22/66 in opening 54, see Fig 6); and
forming a planarization stop region(since planarization stops at region of 60, region of 60 may be interpreted as a planarization stop region)[abstract] comprising a planarization stop region surface that is substantially co-planar (since 60 is considerably or significantly co-planar to 32, this may be interpreted as substantially co-planar) with respect to the first dielectric layer top surface (top surface of 32/30/18) , 



Usami discloses in Figs 3-11 a method of forming a multi-layer integrated circuit (IC) structure, the method comprising: wherein the second conductive interconnect(left 114 of Usami) is above the first conductive interconnect (right 108 of Usami) (since left 114 is higher than right 108 in Fig 11, this may be interpreted as wherein the second conductive interconnect is above the first conductive interconnect); wherein the planarization stop region(since planarization stops at region of 117, region of 117 may be interpreted as a planarization stop region)[0095 of Usami] is above the second conductive interconnect(left/right 115/109 of Usami) and in a third portion(portion of dielectric above 115/109 in Fig 10) of the first dielectric layer.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Usami to Sahota in order to the process can eliminate the step of forming a trench or hole by selectively 
removing the insulating film after forming the film, resulting in prevention of 
damage due to processing of the insulating film [0034, Usami]






    PNG
    media_image1.png
    272
    567
    media_image1.png
    Greyscale


Re claim 2 Sahota and Usami disclose the method of claim 1, wherein:
the first conductive interconnect is communicatively coupled to the second conductive interconnect (since 114 is connected to the first interconnect 108, this may be interpreted as the first conductive interconnect is communicatively coupled to the second conductive interconnect)[abstract, Usami] such that the first conductive interconnect(22/66 in opening 54), the second conductive interconnect(64), and the planarization stop region(since planarization stops at region of 117, region of 117 may be interpreted as a planarization stop region)[0095 of Usami] comprise an interconnect-plus-stop-region (IPSR) structure;
the IPSR is one of a plurality of IPSR structures positioned in the first dielectric layer(105 in Fig 11 of Usami);
the plurality of IPSR structures includes a plurality of planarization stop region(since planarization stops at region of 117, region of 117 may be interpreted as a planarization 
a top surface area of the first dielectric layer(105 in Fig 11 of Usami) comprises:
a surface area of the first dielectric layer(105 in Fig 11 of Usami) top surface; and a surface area of the plurality of planarization stop region(since planarization stops at region of 117, region of 117 may be interpreted as a planarization stop region)[0095 of Usami] surfaces; and
the surface area of the plurality of planarization stop region(since planarization stops at region of 117, region of 117 may be interpreted as a planarization stop region)[0095 of Usami] surfaces is less than about 50% of the top surface area of the first dielectric layer(105 in Fig 11 of Usami) (as shown in Fig 11 of Usami the surface area of the plurality of 107 surfaces is less than about 50% of the top surface area of the first dielectric layer 105).

Re claim 3 Sahota and Usami disclose the method of claim 1, wherein:
the first conductive interconnect(22/66 in opening 54) comprises a line interconnect(electrically conductive lines or interconnects/copper)[col6,lines1-5,lines33-40 of Sahota] formed from a line interconnect(electrically conductive lines or interconnects/copper)[col6,lines1-5,lines33-40 of Sahota] metal material; and
the second conductive interconnect comprises a via interconnect formed from a via interconnect metal material: 

the via interconnect metal material is communicatively coupled (since 114 is connected to the first interconnect 108, this may be interpreted as the first conductive interconnect is communicatively coupled to the second conductive interconnect)[abstract, Usami] to the line interconnect metal material at a via-line interface.



Re claim 4 Sahota and Usami disclose the method of claim 1, wherein the second conductive interconnect (left 114 of Usami) comprises a second conductive interconnect width dimension;
the first conductive interconnect (right 108 of Usami) comprises a first conductive interconnect width dimension;
the second conductive interconnect width dimension is less than the first conductive interconnect width dimension (see Fig 11 of Usami); and
an entirety of the second conductive interconnect width dimension is above the first conductive interconnect width(see Fig 11 of Usami).




the first dielectric material, as deposited, includes a first dielectric material overburden(See overburden in Fig 10) extending above the planarization stop region top surface and the first dielectric layer top surface (the overburden extends above the first dielectric layer 105 top surface as shown in Fig 11 of Usami).


Re claim 6 Sahota and Usami disclose the method of claim 5, wherein forming the first dielectric layer(105 of Usami) further comprises applying a planarization process (CMP)[0095 of Usami] that removes the first dielectric material overburden (overburden of 105 in Fig 10 of Usami) and exposes the first dielectric layer(105 of Usami) top surface.

Re claim 7 Sahota and Usami disclose the method of claim 6, wherein applying the planarization process (CMP)[0095 of Usami] exposes the planarization stop region(since planarization stops at region of 117, region of 117 may be interpreted as a planarization stop region)[0095 of Usami] top surface (see Fig 11 of Usami).



Re claim 10 Sahota and Usami disclose the method of claim 1, wherein the planarization stop region comprises a second dielectric material (since 105 is subsequently treated by EB-treated by EB(electron beam) irradiation or UV-treated by UV irradiation, see Fig 10, this may be interpreted as a second dielectric material)[0095 of Usami].


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahota (USPATENT: 6927113, hereinafter Sahota) and Usami in view of Wu (USPATENT: 7151315, hereinafter Wu).

Re claim 11 Sahota and Usami disclose the method of claim 10, 

Sahota and Usami do not disclose wherein the second dielectric material is selected from a group consisting of SiN, SiCN, and SiC.

Wu discloses wherein the second dielectric material is selected from a group consisting of SiN, SiCN, and SiC [col 7, lines 45-50].


.  




Claim(s) 9 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahota (USPATENT: 6927113, hereinafter Sahota) and Usami in view of Siddiqui (USPATENT: 7153335, hereinafter Siddiqui).

Re claim 9 Sahota and Usami disclose the method of claim 8, wherein:
the planarization stop region comprises a second dielectric material (since 105 is subsequently treated by EB-treated by EB(electron beam) irradiation or UV-treated by UV irradiation, see Fig 10, this may be interpreted as a second dielectric material)[0095 of Usami];
the second conductive interconnect(64) comprises a via formed from a via(copper-filled via)[col3,lines35-45 of Sahota] metal material;
the CMP process includes the application of a CMP slurry [col6, lines40-60] to the first dielectric material overburden (the overburden extends above the first dielectric layer 105 top surface as shown in Fig 11 of Usami);


Sahota and Usami do not disclose the CMP slurry has a first level of selectivity to the first dielectric material overburden;
the CMP slurry has a second level of selectivity to the planarization stop region(since planarization stops at region of 117, region of 117 may be interpreted as a planarization stop region)[0095 of Usami] material;
the CMP slurry has a third level of selectivity to the via metal material;
the first level of selectivity is greater than the third level of selectivity; and
the second level of selectivity is greater than the third level of selectivity.

Siddiqui discloses the CMP slurry has a first level of selectivity to the first dielectric material overburden (when CMP slurries with high selectivity for removal of copper in relation to dielectric are used, the feature distortion is unacceptable due to lithographic and other constraints in semiconductor manufacturing)[col2,lines 25-40];
the CMP slurry has a second level of selectivity to the planarization stop region(Ta is 840 in Ex 8)[Table 2] material;
the CMP slurry has a third level of selectivity to the via metal material (Cu is 532 in Ex 8)[Table 2];
the first level of selectivity is greater than the third level of selectivity  (when CMP slurries with high selectivity for removal of copper in relation to dielectric are used, the feature distortion is unacceptable due to lithographic and other constraints in semiconductor manufacturing)[col2,lines 25-40]; and
the second level of selectivity is greater than the third level of selectivity [Table 2].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Siddiqui to the teachings of Sahota and Usami in order to have CMP tuneability is desired [col1, lines 5-20, col2 lines 30-40]


Re claim 12 Sahota and Usami and Siddiqui disclose the method of claim 9, wherein the via(copper-filled via)[col3,lines35-45 of Sahota] metal material is selected from a group consisting of Cu, Co, and Ru.


Response to Arguments

Applicant’s arguments with respect to claim 1 -12 have been considered but are moot because the arguments do not apply to any of the new interpretation of the references being used in the current rejection. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819